DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 07/25/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 07/25/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 08/23/2019, 09/10/2019, 07/30/2020, 09/14/2020, 12/03/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to US provisional application # 62843541 filed on 05/05/2019 has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10 and 16 recite the limitations "the decoding graph" and “a message” (recited twice).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 7-13, 16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tang (U.S. Patent Application Publication # 2016/0343272 A1). Tang is already of the record, having been disclosed by the Applicants in one of their IDSs. 

With regards to claim 1, Tang teaches a system comprising memory having stored model parameters that define a static portion of a wake word verification model (See abstract and figure 3); 

and processing circuitry to receive a message from a device indicating that an utterance of a user-defined wake word was detected at the device (Paragraphs 41-44, describe the decoding of an utterance while claims 16-17 describe that said can be executed on a server in which case a message from a client will be received), 

the message including (a) audio samples or features extracted from the audio samples and (b) data indicating the user-defined wake word (Claims 16-17, describe that the method of D2 can be executed on a server in which case audio samples, features, and data will be received by the server. Para 44, also teaches that the input speech may be identified according to the above network for identifying the wake-up words by using any prior method to obtain the identified result, and it is determined whether to perform the wake-up operation according to the identified result, e.g. acoustic features of the input speech are extracted, and the acoustic features are analyzed according to a preset acoustic model to obtain likelihood scores of a plurality of states. Also see paragraphs 61-65);

See figure 3); 

execute the wake word verification model to determine a likelihood that the wake word was uttered (Paragraphs 42-44, teach that the false alarm rate may be controlled according to paths formed by the first pronunciation information when the input speech inputted by the user is identified); 

and provide a message to the device indicating whether wake was uttered based on the determined likelihood (Paragraphs 42-44, teach that the input speech may be identified according to the above network for identifying the wake-up words by using any prior method to obtain the identified result, and it is determined whether to perform the wake-up operation according to the identified result. Message of performing or not-performing said wake-up operation based on confidence threshold is the message as claimed herein).

With regards to claim 2, Tang teaches the system of claim 1, wherein the wake word verification model includes a prediction network that includes a decoding graph for only the wake word and a background language model (BLM) (See figure 3, "xiadunihao" branch).

claim 3, Tang teaches the system of claim 2, wherein the wake word is one of a plurality of wake words for the device and the decoding graph includes only the plurality of wake words and alternate pronunciations thereof (See "Near" branch in figure 3 along with para 39, which teaches that the near branch represents approximate pronunciation);

With regards to claim 4, Tang teaches the system of claim 2, wherein the wake word verification model further includes a general acoustic model that operates on the audio samples or the features extracted from the audio samples to predict a series of phonemes corresponding thereto (Para 44, teaches that acoustic features of the input speech are extracted, and the acoustic features are analyzed according to a preset acoustic model to obtain likelihood scores of a plurality of states). 

With regards to claim 7, Tang teaches the system of claim 4, wherein the wake word verification model further includes a beam search decoder to determine, based on the predicated series of phonemes and a union of an output of the decoding graph and the BLM, a confidence that the wake word was uttered (Paragraphs 41-44, describe the decoding of an utterance while figure 3 describes the decoding graph. Acoustic features of the input speech are extracted, and the acoustic features are analyzed according to a preset acoustic model to obtain likelihood scores of a plurality of states. An optimum path is selected from the network for identifying the wake-up words as the identified 

With regards to claim 8, Tang teaches the system of claim 1, wherein the wake word verification model is to determine that the wake word is present only in response to determining that the wake word was predicted to be uttered in at least two intermediate hypotheses since the last silence (Para 52, teaches that if the customized wake-up word defined by the user is "", the corresponding pronunciation information is "xiao du ni hao", thus the corresponding phones are "x i ao d u n i h ao". The state information sequence corresponding to the customized wake-up word may be obtained as S1, S2 . . . S27 by inquiring the preset state table. Then, the linear decoding network is constructed as si1, S1, S2 . . . S27, where si1 denotes a silent state). 

With regards to claim 9, Tang teaches the system of claim 1, wherein the processing circuitry is further to determine, in parallel, a task present in the audio samples or features extracted from the audio samples (Para 44, teaches that acoustic features of the input speech are extracted, and the acoustic features are analyzed according to a preset acoustic model to obtain likelihood scores of a plurality of states. An optimum path is selected from the network for identifying the wake-up words as the identified result according to the likelihood scores and 

With regards to claims 10-13, these are method claims for the corresponding apparatus claims 1-4. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 10-13 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-4.

With regards to claims 16-20, these are machine readable medium (MRM) claims for the corresponding apparatus claims 1-2, 4, 7 and 9. These two sets of claims are related as MRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed MRM step. Accordingly, claims 16-20 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-2, 4, 7 and 9. Tang discloses computer readable storage media in para 7.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Khellah (U.S. Patent Application Publication # 2019/0115011 A1).

With regards to claims 5, Tang may not explicitly detail the limitation wherein the acoustic model includes a plurality of neural network layers quantized to a specified number of bits. However, Khellah teaches this (Para 17, teaches the use of a sparsely active neural network or SAN for acoustic model scoring to detect keywords in a speech input. Para 64, teaches that the SAN can be quantized to 8 or 16 bits). 

Khellah, para 17). 

With regards to claims 6, Tang may not explicitly detail the limitation wherein an input neural network layer and an output neural network layer of the neural network layers are quantized to 16-bits and the remaining neural network layers are quantized to 8-bits. However, Khellah teaches this (Para 17, teaches the use of a sparsely active neural network or SAN for acoustic model scoring to detect keywords in a speech input. Para 64, teaches that the SAN can be quantized to 8 or 16 bits). 

Tang and Khellah can be considered as analogous art as they belong to a similar field of endeavor in speech processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Khellah (Use of a neural network for acoustic modelling) with those of Tang (Speech processing involving the recognition of a wake-word) so as to provide accurate speech recognition along with power efficiency (Khellah, para 17). 

claims 14-15, these are method claims for the corresponding apparatus claims 5-6. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 14-15 are similarly rejected under the same rationale as applied above with respect to apparatus claims 5-6.

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Rosner (U.S. Patent Application Publication # 2013/0339028 A1), Rubin (U.S. Patent Application Publication # 2014/0012586 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)